Citation Nr: 1631150	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a tumor on the right lung.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988, and from December 1990 to May 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2015, the Board remanded the case to the RO for additional development.  

The Board notes that the Agency of Original Jurisdiction (AOJ) is also processing    an appeal on multiple other issues in response to a notice of disagreement (NOD) submitted by the Veteran in May 2014.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues  presently before the RO will be the subject of a later Board decision, if ultimately necessary.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  

In September 2014, the Veteran requested VA to obtain records from the Las Milpas Family Clinic, naming Dr. H. Garcia as the treating physician.  VA previously obtained records from Dr. Garcia in October 2013, but the September 2014 request from the Veteran reported treatment from 2008 to September 2014.  Thus, while the file has Dr. Garcia's records from 2008 to July 2013, there has not been any attempt to obtain the updated records since July 2013.  Upon remand, the AOJ should obtain these records.  

In the August 2015 remand, the Board directed the Veteran to authorize VA to obtain the records of Dr. De La Garza in connection with the removal of his lung tumor.  In October 2015, the AOJ sent the Veteran a letter requesting he sign the authorization form for Dr. De La Garza.  To date, the Veteran has not responded.  As remand is otherwise required, the Veteran should again be asked to provide a completed authorization form for Dr. Garza.  The Veteran is reminded, however, that a claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, including an obligation to provide the records or authorize VA to obtain them on his behalf.  38 U.S.C.A. § 5107(a).

In addition, the AOJ determined in October 2008 that the Veteran had not been seen at a VA medical center (VAMC) or VA outpatient clinic (VAOPC).  In May 2014, however, the Veteran referred to treatment at the VAOC in McAllen, Texas.  Dr Garcia's records in April 2009 note the Veteran has been seen at VA.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Therefore, VA treatment records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2008 to the present and associate them with the claims file.  All attempts to obtain these records should be documented in the file.  If no records exist, the Veteran should be notified of such.

2.  Ask the Veteran to complete an authorization form with the full name and address of Dr. De La Garza and authorization form for Dr. H. Garcia.  After securing the necessary releases, request the Veteran's treatment records from those facilities and/or medical providers.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


